                                                           IT IS ORDERED

                                                          Date Entered on Docket: April 1, 2021




                                                           ________________________________
                                                           The Honorable David T. Thuma
                                                           United States Bankruptcy Judge
______________________________________________________________________
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW MEXICO

  IN RE:                                           §
                                                   §
  ERIC JAVIER AMARO,                               §
  d/b/a ALLIED DELIVERY                            §    CASE NO. 20-12228-t7
  and                                              §
  DULCE ANAHI ESTRADA                              §    CHAPTER 7
                                                   §
           Debtors                                 §

                     ORDER GRANTING 21ST MORTGAGE CORPORATION
                       RELIEF FROM STAY AND ABANDONMENT OF
                              2020 MANUFACTURED HOME

           This matter came before the Court on the Motion for Relief from Stay and to Abandon

  property , specifically a 2020 Manufactured Home filed on February 22,2021 ( Docket No. 22 ) (the

  “Motion”) by 21st Mortgage Corporation (“Movant”). The Court, having reviewed the record and

  the Motion, and noting that the Debtor’s Discharge Order was entered on March 29, 2021, (Docket

  # 28) and being otherwise sufficiently informed, FINDS:

           1.    That the Motion is moot by reason of discharge being entered which allows Movant

  to enforce its state court remedies as requested in the motion.




   Case 20-12228-t7       Doc 30     Filed 04/01/21     Entered 04/01/21 09:20:36 Page 1 of 3
IT IS THEREFORE ORDERED:

       1.     Motion is DENIED as it is moot, Discharge having been entered allowing Movant

                its state court remedies including foreclosure of its lien up to the value of the

                property.

        2.    The Preliminary Hearing scheduled for April 5, 2021 at 10:00 am is cancelled.



                                    *** END OF ORDER ***

Submitted by:

By:        /s/ Susan P. Crawford
       Susan P. Crawford
       State Bar No. 24695

CRADDOCK DAVIS & KRAUSE LLP
210 Montezuma, Suite 200
Santa Fe, NM 87501
Email: scrawford@cdklawfirm.com
505 820-3368
214 336 6430 (Direct)
214 750 3551 (Facsimile)
ATTORNEYS FOR
21ST MORTGAGE CORPORATION

Copies to:

Debtors
Eric Javier Amaro
d/b/a Allied Delivery
2945 Solana Rd. SW
Deming, NM 88030

Dulce Anahi Estrada
2945 Solana Rd. SW
Deming, NM 88030

Counsel for Debtor
R. Trey Arvizu, III
P. O. Box 1479




 Case 20-12228-t7       Doc 30      Filed 04/01/21     Entered 04/01/21 09:20:36 Page 2 of 3
Las Cruces, NM 88004-1479
trey@arvisulaw.com

Trustee
Philip J. Montoya
Trustee
1122 Central Ave SW, Suite 3
Albuquerque, NM 87102
pmontoya@swcp.com

US Trustee:
United States Trustee
P. O. Box 608
Albuquerque, NM 87103-0608




 Case 20-12228-t7     Doc 30   Filed 04/01/21   Entered 04/01/21 09:20:36 Page 3 of 3
